Title: From George Washington to Edward Hinman, 12 April 1779
From: Washington, George
To: Hinman, Edward



sir
Head Quarters, Middlebrook 12th April 1779.

I herewith send you the papers which you transmitted by your letter of the 5th instant for my information in Colonel Hazens’ case.
Altho’ it has always been my endeavor to prevent incroachments on the rights of the citizen, I have to regret, that any dispute should happen with an officer of the army—But as your complaint will come more naturally before the officer commanding the troops in your State—you will be pleased therefore, to refer the particulars to him. He has full powers to take cognizance ⟨of⟩ the misconduct of the officers under his command. Moreover, his nearness to the transaction gives him a better opportunity of knowing all of the circumstances, and hearing both parties, while my remoteness, must render me less competent to this purpose. I am sir your most hble servt
G. W——n
